Detailed Action

1.	This Office Action is responsive to the Application 17/334,494 filed 05/28/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statements (IDSes) submitted on 12/08/2021 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The disclosure is objected to because of the following informalities:
On page 1, under section “Cross-Reference to Related Applications”, the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Claim Objections

6.	Claim 3 is objected to because of the following informalities: 
On lines 1-2 of claim 3: “selecting one of the plurality of conference application.  selecting comprises …” should be “selecting one of the plurality of conference  applications comprises …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 9 recites the limitation "the version of the web browser" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 9 is suggested to be amended as “The method of claim 8, wherein the client application includes a version of a web browser and initiating a web application includes running the client application as a web application using the version of the web browser.”

Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11050802.  

For example:
Instant application 16/417,015
U.S. Patent No. 11050802
Claim 1. A method for running a conference application before joining a network conference, the method comprising: 

displaying a plurality of conference applications after initiating a client application; 

activating a conference application from the plurality of conference applications before joining a network conference; 

joining the network conference while the conference application is running; and



leaving the network conference while the conference application continues running.
Claim 1. A method for running a conference application before joining a network conference, the method comprising: 

activating a client application; 
selecting a conference application from a plurality of conference applications; 

running the conference application from the client application before joining a network conference; 
 
joining the network conference using the client application;
using the conference application during the network conference;

leaving the network conference;
selecting a second conference application from the plurality of conference applications; and
running the second conference application from the client application after leaving the network conference.



12.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 11050802 substantially contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-4, 6-8 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munir (US 2014/0289646 A1), in view of Paulsami et al. (US 2012/0011205 A1), hereinafter “Paulsami”.

15.	As to claim 1, Munir teaches a method for running a conference application before joining a network conference, the method comprising:
displaying a plurality of conference applications after initiating a client application (Home screen 100 includes multiple user selectable object that allow selection of various conferencing options) (Fig. 1 and [0028]);
activating a conference application from the plurality of conference applications before joining a network conference (clicking on one of the user selectable conferencing objects 103, 105, 107, or 109 causes the GUI to display a conferencing screen) ([0029]);
joining the network conference while the conference application is running (join a meeting tab 307, which can be selected to allow a user to join a meeting already in progress) ([0048]).
Munir does not explicitly teach “leaving the network conference while the conference application continues running”.  
In an analogous art, Paulsami teaches that some of the users may join and/or leave the conference in the duration of the meeting.  Irrespective, the meeting is said to be “in progress” when at least one of the participants is part of the meeting ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “leaving the network conference while the conference application continues running”, as disclosed by Paulsami, into the teachings of Munir to enable the system to allow the users/participants to be able to join and/or leave the conference in the duration of the meeting when they  need to join in late or to leave the conference early.

16.	As to claim 2, Munir-Paulsami teaches the method of claim 1, wherein joining the network conference includes participating in the network conference to communicate with one or more attendees over at least one of a wired and wireless network (Munir, [0022]) (Paulsami, [0028] and [0031]).  

17.	As to claim 3, Munir-Paulsami teaches the method of claim 1, further comprising selecting one of the plurality of conference application. selecting comprises selecting the conference application from a plurality of installed conference applications (for example, Skype, WebEx, Adobe Connect, etc.) (Munir, Figs. 2-3 and 5).  

18.	As to claim 4, Munir-Paulsami teaches the method of claim 3, wherein selecting one of the plurality of conference application includes retrieving the conference application from a plurality of installed conference applications (for example, Skype, WebEx, Adobe Connect, etc.) (Munir, Figs. 2-3 and 5).  

19.	As to claim 6, Munir-Paulsami teaches the method of claim 1, wherein displaying a plurality of conference applications includes selecting an application selector to view a list of the plurality of conference applications (clicking on one of the user selectable conferencing objects 103, 105, 107, or 109 causes the GUI to display a conferencing screen, wherein video conferencing object 107 can be associated with one, two or more video conferencing applications, and activating video conferencing object 107 can launch a front-end user interface to be used with one of those applications) (Munir, [0029-0030]).

20.	As to claim 7, Munir-Paulsami teaches the method of claim 1, wherein displaying a plurality of conference applications includes selecting the conference application from the list for displaying (Munir, Figs. 1-3 and 5).  

21.	As to claim 8, Munir-Paulsami teaches the method of claim 1, wherein activating a conference application includes initiating a web application that can be executed by a web browser (clicking on one of the user selectable conferencing objects 103, 105, 107, or 109 causes the GUI to display a conferencing screen, wherein web conferencing object 105 can be associated with one, two or more web conferencing applications, and activating web conferencing object 105 can launch a front-end user interface to be used with one of those applications, Munir, [0029-0030]; and web conferencing software that allows users to host or join web conferencing calls, Munir, [0072]).
  
22.	As to claim 10, Munir-Paulsami teaches the method of claim 8, further comprising: selecting a second conference application from the plurality of conference applications; and running the second conference application from the client application after leaving the network conference (web meeting screen 400 can be provided by the selected conferencing application , in this case WebEx, while in other embodiments web meeting screen 400 is provided by the cross-platform conferencing interface) (Munir, [0052]).  

23.	Claims 11-13 and 15-17 are corresponding apparatus and non-transitory computer readable medium claims that recite similar limitations as of method claims 1-3, 6-8 and 10 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


24.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Munir-Paulsami and further in view of KUMASHIO (US 2015/0149532 A1), hereinafter “KUMASHIO”.

25.	As to claim 5, Munir-Paulsami teaches the method of claim 1, wherein a plurality of installed conference applications such as SKYPE, WebEx, Adobe Connect are installed in the terminal but does not explicitly teach “installing a plurality of installed conference applications from a network server”.  
	In an analogous art, KUMASHIO teaches that the information storage section 54 stores, for example, the conference application and the conference organization application which are to be executed on the Web browser 41 included in the client terminal 10 and the conference application and the conference organization application are downloaded from the conference server apparatus 12 to the client terminal(s) 10 and used (KUMASHIO, [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “downloading and installing the conference application from the conference server apparatus” as disclosed by KUMASHIO, into the teachings of Munir-Paulsami to enable the system to establish a communication path between one or more individuals/client devices using the downloaded/installed conference application to share audio and video content.

26.	Claim 14 is a corresponding apparatus claim that recites similar limitations as of method claim 5 and does not contain any additional limitations with respect to novelty and/or inventive steps; therefore, it is rejected under the same rationale.

27.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munir-Paulsami and further in view of BATTLE et al. (US 2021/0042314 A1), hereinafter “BATTLE”.

28.	As to claim 9, Munir-Paulsami teaches the method of claim 8, wherein web conferencing software that allows users to host or join web conferencing calls (Munir, [0072]), but does not explicitly teach “wherein initiating a web application includes running the client application as a web application using the version of the web browser”.  
	In an analogous art, BATTLE teaches that the smartphone 402 may be executing a thick version of the client application (e.g., a locally installed mobile application), whereas the laptop computer 404 may be executing a thin version of the client application (e.g., a web application accessed via a web browser) ([0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of “running the client application as a web application using the version of the web browser”, as disclosed by BATTLE, into the teachings of Munir-Paulsami to enable events (event data) may be captured at a client application executed on a customer device to permit the client application to publish streams of data to a server platform (BATTLE, [0050]).

29.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

30.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441